Citation Nr: 1410529	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right sciatica and foot drop prior to December 11, 2012 and in excess of 40 percent from that date.

2.  Entitlement to a rating in excess of 20 percent for lumbar disc disease status post laminectomy of L4-5.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to January 1990, and from March 1992 to July 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran cancelled a Board hearing request in January 2014.  

By rating decision in April 2013, the RO granted a total rating based on individual unemployability due to service-connected disabilities. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A July 2012 award letter from the Social Security Administration which was received in January 2013 indicates that the Veteran was awarded Social Security Administration disability insurance benefits from January 2012, and at the time of the Veteran's March 2013 VA examination, he reported that his Social Security Administration disability award was due to thoracolumbar spine disability.  VA has a duty to assist a Veteran by obtaining relevant records from the Social Security Administration, and it would appear that the Social Security Administration decision which awarded the Veteran Social Security Administration disability insurance benefits and/or all medical records considered in that decision would contain relevant evidence, given what the Veteran reported in January and March 2013.  Accordingly, those records must be obtained and considered by VA.  

As the case must be remanded for these records and VA medical records are constructively of record, any additional VA medical records of treatment the Veteran has received for the disabilities at issue since the last ones uploaded onto Virtual VA in May 2013 should also be obtained.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Social Security Administration decision which awarded the Veteran  Social Security Administration disability insurance benefits effective from January 2012 as well as all medical records considered by the Social Security Administration in rendering that decision.  

2.  Any additional VA medical records of treatment which the Veteran has received since the last ones uploaded to Virtual VA on May 2013 should also be obtained.  

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


